Citation Nr: 1129810	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-01 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a rating higher than 70 percent before July 22, 2009, and a rating higher than 50 percent from July 22, 2009, for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran and Ms. H. 
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from April 1957 to January 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2007, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In a rating decision in February 2008, the RO granted service connection for hearing loss of the right ear.  Service connection was already in effect for hearing loss of the left ear.  The RO then assigned a staged rating for bilateral hearing loss, that is, a 30 percent rating before January 24, 2008, and a 50 percent rating from January 24, 2008.

In September 2008, the Board denied the claim for a rating higher than 30 percent before January 24, 2008, but remanded the claim for increase higher than 50 percent from January 24, 2008, for further development.  In November 2009, the Board again remanded the claim.  In both instances, the Board noted that the results of the VA audiology evaluation in January 2008 were substantially different than the results referred to by the RO in the supplemental statement of the case, dated in February 2008.





As the Board could not reconcile the discrepancy on the evidence of record, the Board remanded the claim both times to obtain VA Form 10-2364 "AUDIOLOGICAL EVALUATION" for the January 24, 2008, VA audiology examination.  In each instance, the VAMC provided the RO with a duplicate computer record of the January 24, 2008, audiology evaluation, but not a copy of VA Form 10-2364 "AUDIOLOGICAL EVALUATION.

After receiving the duplicate copy of the computer record of the January 24, 2008,  in a rating decision in April 2011, the RO issued a staged rating, increasing the rating to 70 percent from January 24, 2008, and decreasing the rating to 50 percent from July 22, 2009, the date of a VA audiological examination.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  

REMAND

In order to reconcile the audiograms into a consistent picture so that the current rating may accurately reflect the disability present, the Board determines that a reexamination is warranted under 38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA audiological examination to determine the current level of impairment of the bilateral hearing loss disability.

2. After the above development is completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



